      Case 3:21-cv-00031-H-LL Document 15 Filed 02/03/21 PageID.248 Page 1 of 2



1
2
3
4
5
6
7
8
                            UNITED STATES DISTRICT COURT
9
                         SOUTHERN DISTRICT OF CALIFORNIA
10
11
     ROBERT MAAG, ANTHONY BELL,                          Case No.: 21-cv-00031-H-LL
12
     WENDELL COVAL, and NICK
13   STERNAD, individually, and on behalf of             ORDER DENYING DEFENDANTS’
     a class of similarly situated persons,              PARTIAL MOTION TO DISMISS AS
14
                                       Plaintiffs,       MOOT
15
     v.                                                  [Doc. No. 8.]
16
     U.S. BANK, NATIONAL
17   ASSOCIATION,
18                                    Defendant.
19
20         On November 9, 2020, Plaintiff Robert Maag filed a class action complaint against
21   Defendants U.S. Bancorp and U.S. Bank, National Association in the Superior Court for
22   the State of California, County of San Diego. (Doc. No. 1, Notice of Removal ¶ 5.) On
23   December 8, 2020, Plaintiff filed a first amended complaint against Defendants in state
24   court, alleging claims for: (1) violation of the California Consumer Privacy Act, California
25   Civil Code § 1798.150 et seq.; (2) negligence; and (3) violation of California’s Unfair
26   Competition Law, California Business & Professions Code § 17200 et seq. (Doc. No. 1-2,
27   FAC.) On January 8, 2021, Defendants removed the action to the United States District
28   Court for the Southern District of California pursuant to 28 U.S.C. § 1441 on the basis of

                                                     1
                                                                                  21-cv-00031-H-LL
      Case 3:21-cv-00031-H-LL Document 15 Filed 02/03/21 PageID.249 Page 2 of 2



1    jurisdiction under the Class Action Fairness Act, 28 U.S.C. § 1332(d). (Doc. No. 1, Notice
2    of Removal ¶ 1.)
3          On January 15, 2021, Defendants U.S. Bancorp and U.S. Bank filed a partial motion
4    to dismiss Plaintiff’s first amended complaint pursuant to Federal Rule of Civil Procedure
5    12(b) for failure to state a claim. (Doc. No. 8.) On February 1, 2020, the Court took the
6    motion to dismiss under submission. (Doc. No. 13.) On February 2, 2020, in lieu of filing
7    an opposition to the motion to dismiss, Plaintiff filed a second amended complaint
8    dropping U.S. Bancorp as a defendant; dropping his claim for negligence; and adding
9    Anthony Bell, Wendell Coval, and Nick Sternad as additional plaintiffs. (Doc. No. 14,
10   SAC.) See Fed. R. Civ. P. 15(a)(1)(B); see Sanford v. Motts, 258 F. 3d 1117, 1120 (9th
11   Cir. 2001) (“Fed. R. Civ. P. 15(a) gives a plaintiff one opportunity to amend as of right.”).
12         In light of Plaintiffs’ amended pleading, the Court denies as moot Defendants’
13   partial motion to dismiss the first amended complaint without prejudice to Defendant U.S.
14   Bank moving to dismiss the second amended complaint. See Ramirez v. Cty. of San
15   Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015) (“It is well-established in our circuit that
16   an ‘amended complaint supersedes the original, the latter being treated thereafter as non-
17   existent.’ . . . Consequently, the Plaintiff’s Second Amended Complaint superseded the
18   First Amended Complaint, and the First Amended Complaint ceased to exist. Because the
19   Defendants’ motion to dismiss targeted the Plaintiff's First Amended Complaint, which
20   was no longer in effect, we conclude that the motion to dismiss should have been deemed
21   moot . . . .” (citations omitted)). In addition, the Court dismisses Defendant U.S. Bancorp
22   from the action.
23         IT IS SO ORDERED.
24   DATED: February 3, 2021
25
                                                   MARILYN L. HUFF, District Judge
26                                                 UNITED STATES DISTRICT COURT
27
28

                                                   2
                                                                                   21-cv-00031-H-LL
